AGREEMENT AND PLAN OF MERGER BY AND AMONG SIERRA NEVADA CORPORATION, SDV ACQUISITION CORP. AND SPACEDEV, INC. DATED AS OF OCTOBER 20, 2008 TABLE OF CONTENTS ARTICLE I THE MERGER 1 1.1 Effective Time of the Merger 1 1.2 Closing 1 1.3 Effects of the Merger 2 1.4 Certificate of Incorporation 2 1.5 Bylaws 2 1.6 Directors and Officers of the Surviving Corporation. 2 ARTICLE II CONVERSION OF SECURITIES 2 2.1 Conversion of Capital Stock 2 2.2 Exchange of Certificates 5 2.3 Appraisal Rights. 7 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7 3.1 Organization; Standing and Power; Charter Documents; Subsidiaries. 7 3.2 Capital Structure. 9 3.3 Authority; No Conflict; Required Filings and Consents. 10 3.4 SEC Filings; Financial Statements; Information Provided. 12 3.5 No Undisclosed Liabilities 14 3.6 Absence of Certain Changes or Events 14 3.7 Taxes. 15 3.8 Owned and Leased Real Properties 16 3.9 Tangible Personal Property 16 3.10 Intellectual Property. 17 3.11 Contracts. 19 3.12 Litigation 21 3.13 Environmental Matters 21 3.14 Employee Benefit Plans. 22 3.15 Compliance With Laws 25 3.16 Permits 26 3.17 Labor Matters 26 3.18 Insurance 27 3.19 Transactions with Affiliates 27 3.20 State Takeover Statutes 27 3.21 Opinion of Financial Advisor 27 3.22 Brokers; Fees 28 3.23 Accounts Receivable. 28 3.24 No Other Representations and Warranties 28 ARTICLE IV REPRESENTATIONS AND WARRANTIES OFBUYER AND MERGER SUB 28 4.1 Organization, Standing and Power. 28 4.2 Authority; No Conflict; Required Filings and Consents. 29 4.3 Information Provided. 30 4.4 Operations of Merger Sub 30 4.5 Litigation 30 4.6 Financing 30 4.7 No Other Representations and Warranties 30 ARTICLE V COVENANTS; CONDUCT OF BUSINESS 31 5.1 Ordinary Course 31 5.2 Required Consents 31 5.3 Buyer Actions 35 ARTICLE VI ADDITIONAL AGREEMENTS 35 6.1 No Solicitation. 35 6.2 Proxy Statement 39 6.3 Stockholders Meeting. 40 6.4 Access to Information 41 6.5 Legal Requirements. 41 6.6 Public Disclosure 42 6.7 Indemnification. 42 6.8 Notification of Certain Matters 44 6.9 Exemption from Liability Under Section 16 44 6.10 Employee Stock Purchase Plan 44 6.11 Options and Related Matters 45 6.12 Warrants 45 6.13 Employee Matters 45 6.14 Third-Party Consents 46 6.15 Buyer Financing. 47 6.16 Option/ESPP Offer. 47 6.17 Company Bonus Plan. 48 ARTICLE VII CONDITIONS TO MERGER 48 7.1 Conditions to Each Party’s Obligation to Effect the Merger 48 7.2 Additional Conditions to Obligations of Buyer and Merger Sub 48 7.3 Additional Conditions to Obligations of the Company 50 ARTICLE VIII TERMINATION AND AMENDMENT 51 8.1 Termination 51 8.2 Effect of Termination 53 8.3 Fees and Expenses. 53 8.4 Amendment 54 8.5 Extension; Waiver 54 ARTICLE IX MISCELLANEOUS 54 9.1 Nonsurvival of Representations, Warranties and Agreements 54 9.2 Notices 55 9.3 Entire Agreement 56 9.4 No Third Party Beneficiaries 56 9.5 Assignment 56 9.6 Severability 56 9.7 Counterparts and Signature 56 9.8 Interpretation 57 9.9 Governing Law 57 9.10 Remedies 57 TABLE OF DEFINED TERMS Defined Terms Reference in Agreement Acquisition Proposal Section 6.1(f) Affiliate Section 3.4(b) Agreement Preamble Alternative Acquisition Agreement Section 6.1(b)(ii) Anti-Bribery Laws Section 3.15(c) Business Day Section 1.2 Buyer Preamble Buyer Material Adverse Effect Section 4.1 Buyer/Surviving Corporation Employee Plan Section 6.12 Cashed-Out Options Section 6.11(c) Certificate Section 2.2(b) Certificate of Incorporation Section 2.1(d) Change in the Company Recommendation Section 6.1(b)(iii) Closing Section 1.2 Closing Adjustment Section 2.1(f) Closing Date Section 1.2 Code Section 2.2(g) Company Preamble Company Balance Sheet Section 3.5 Company Board Section 3.3(a) Company Change in Control Transaction Section 8.3(b) Company Charter Documents Section 3.1(b) Company Common Consideration Section 2.1(c) Company Common Stock Section 2.1(c) Company Disclosure Schedule Article III Company Employees Section 3.14(a) Company Employee Plans Section 3.14(a) Company Financials Section 3.4(a) Company Material Adverse Effect Section 3.1(a) Company Material Contract Section 3.11(a) Company Permits Section 3.16 Company Preferred Stock Section 2.1(e) Company Recommendation Section 6.3 Company SEC Reports Section 3.4(a) Company Stock Options Section 3.2(b) Company Stock Plans Section 3.2(b) Company Stockholders Meeting Section 3.3(d) Company Voting Proposal Section 3.3(a) Confidentiality Agreement Section 6.4 Continuing Employees Section 6.12 Contract Section 3.11(a) Costs Section 6.7(a) Cowen Section 3.21 DGCL Recitals Dissenting Shares Section 2.3(a) Effective Time Section 1.1 Employee Benefit Plan Section 3.14(a) Employee Stock Purchase Plan Section 3.2(b) Environmental Law Section 3.13(b) ESPP Rights Section 6.16(a) ESPP Buy Price Section 6.16(a) ERISA Section 3.14(a) ERISA Affiliate Section 3.14(a) ESPP Termination Date Section 6.10 Exchange Act Section 3.3(c) Exchange Fund Section 2.2(a) Excluded Person Section 6.1(a) Existing Indemnity Obligations Section 6.7(a) Export Control Laws Section 3.15(b) GAAP Section 3.4(a) Governmental Entity Section 3.3(c) Hazardous Substance Section 3.13(c) Holder Agreements Recitals Indemnified Parties Section 6.7(a) Intellectual Property Section 3.10(a) Intellectual Property Licenses Section 3.10(b) IRS Section 3.7(b) Leased Real Property Section 3.8 Leases Section 3.8 Liens Section 3.1(c) Merger Recitals Merger Consideration Section 2.1(e) Merger Sub Preamble Open Source Materials Section 3.10(g) Option Consideration Section 6.11 Option/ESPP Offer Section 6.16(a) Outside Date Section 8.1(b) Paying Agent Section 2.2(a) Permitted Liens Section 3.9 Person Section 2.2(b) Pre-Closing Period Section 5.1 Proxy Statement Section 3.4(b) PSV Policies Section 6.13 Required Company Stockholder Vote Section 3.3(d) Representatives Section 6.1(a) Sarbanes-Oxley Act Section 3.4(c) SEC Section 3.3(c) Securities Act Section 3.3(c) Series C Consideration Section 2.1(d) Series CPreferred Stock Section 2.1(d) Series D-1 Consideration Section 2.1(e) Series D-1 Preferred Stock Section 2.1(e) Subsidiary Section 3.1(a) Subsidiary Charter Documents Section 3.1(b) Superior Proposal Section 6.1(f) Surviving Corporation Section 1.3 Surviving Rights Section 2.1(f) Tax Returns Section 3.7(a) Taxes Section 3.7(a) Triggering Event Section 8.1(f) Voting Agreements Recitals Voting Debt Section 3.2(c) Window Shop End Time Section 6.1(a) AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of October 20, 2008, by and among Sierra Nevada Corporation, a Nevada corporation (“Buyer”), SDV Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of
